Appeal from an order of the Family Court of Tompkins County, entered September 20, 1976, which adjudicated the appellant a juvenile delinquent. Appellant properly contends that he was not adequately advised of his rights prior to the taking of his alleged written confession. The record sustains appellant’s contention that he was not advised that if he desired counsel and was unable to retain one, that counsel would be assigned to him. We note further that subsequent to the filing of the appeal herein, an order was entered on January 11, 1977 in the Family Court of Tompkins County adjudging that the allegations of the petition herein have not been established and further ordering the dismissal of the petition herein on the merits. Order reversed, on the law, and petition dismissed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.